Opinion by
Reeder, J.,
Upon the defendant’s deposition in connection with that of the plaintiff himself this judgment should have been opened and a jury permitted to pass upon the question. The defendant’s property was about to be sold by the sheriff when he-alleges he went to Whyte and asked him to loan him (Cramer) $1,045 to save it. Cramer alleges that Whyte agreed to loan him the money upon condition that he would pay him the interest upon $2,000 for the loan. Whyte bid in the property for $1,045 and received a sheriff’s deed for it. At about the same time he .executed a deed to the defendant taking a bond with warrant and a mortgage for $2,000. The deed was not delivered or the mortgage recorded or judgment entered by virtue of the warrant upon the bond until four or five years after when a *439written agreement was entered into between the parties. The plaintiff himself states that the consideration for the purchase of the property from him by Cramer was $1,045, a further sum of $100 for his trouble in the matter and the interest upon $2,000 until the $1,045 was paid. This statement of facts was such as would entitle the defendant to have the judgment opened and the amount due upon the bond to be determined by a jury unless the written agreement entered into between the parties is conclusive of the defendant’s rights. The court did in fact open judgment as to the entire amount due ($945 having been paid into court) except $434.33 but as to that refused because of this written agreement. This agreement is conclusive unless under the testimony it may be in contravention of the laws of the state because an attempt under a disguise or by a subterfuge to make a contract for usury. If by the agreement and the testimony taken in connection therewith a strong doubt is raised as to the validity of this agreement the judgment should have been opened as to the whole amount still unpaid. We think there is enough in this case to raise such a doubt and the judgment should have been opened. The exceptions are sustained, the judgment reversed and the record remitted for further proceedings in the court below.